DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Response to Amendments
The amendments filed with the written response received on August 16, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 7, and 29 have been amended; claim 9 has been canceled; claim 31 has been added, and claims 13-14 and 16 have been withdrawn. Accordingly, claims 1-8 and 10-31 are pending in this application with an action on the merits to follow regarding claims 1-8, 10-12, 15, and 17-31.
Because of the applicant's amendment, the following in the office action filed May 16, 2022, are hereby withdrawn: 
Claim Objections
Previous 35 USC 112(b) Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-12, 15, 18-25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji US 20010025644.
Regarding Independent Claim 1, Tsuji discloses a finger glove (Fig. 4 and 7-11) comprising: a sleeve (Fig. 4(c), #1) that is manufactured or configured to cover a fingertip on a finger of a hand or a thumb tip of a thumb of the hand (Fig. 7, Abstract), the sleeve forming a barrier operable to prevent a substance contacting an outer surface of the sleeve from reaching an inner surface of the sleeve (¶0006, ¶0053); and a tail (Fig. 4(c), #3) configured to extend from the sleeve (Fig. 4) and across a palm of the hand (Fig. 7(a)) toward a wrist of a wearer (Fig. 7(a) shows the tail #3 extending downward toward the wrist) and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand (the Examiner notes that as long as the uncovered fingers are capable of movement, they can apply a force to the finger glove), wherein the tail has a length (Fig. 4(c) shows the tail length is 140mm; ¶0030-0031 discuss various lengths of the tail and sleeve), and wherein an intersection of the tail with the sleeve (Fig. 4(b) shows the side view of the line where #a and #b meet) extends along a transition line (Tsuji Annotated Fig. 4(c)) for a distance (Figs. 4(b-c)) that is less than a circumference of the sleeve at the transition line (Fig. 4(c) shows the width is 38mm, which is less than the full circumference of the sleeve, which is >76mm). 
Tsuji does not expressly disclose that the tail length is less than a length of the sleeve. However, the length of the tail being less than the sleeve is a results effective variable with the results being a change in the composition and size of the tail itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tail the claimed length less than the sleeve, in order to give the tail the proper function, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, Applicant’s own Specification states in ¶0040 that the length of the tail may be shorter or longer, as desired. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Tsuji discloses the structure of the finger glove, there would be a reasonable expectation for the finger glove to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified finger glove of Tsuji discloses the finger glove of claim 1, but does not expressly disclose wherein the tail is configured to extend to at least the ball of the thumb when the finger glove is worn on the hand. (Fig. 7(a) of Tsuji shows the tail of the glove extending down the palm of the hand before the image cuts off. The tail of the finger sleeve goes down the palm of the hand, so if the finger sleeve were worn on the index finger or thumb, then the tail would extend at least to the ball of the thumb.)
Regarding Claim 3, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the tail is configured to extend from the sleeve to a location on the palm short of the wrist when the finger glove is worn on the hand. (Fig. 7(a) of Tsuji shows the tail of the glove extending down the palm of the hand before the image cuts off. The tail of the finger sleeve goes down the palm of the hand, so if the finger sleeve were worn on any finger or thumb, then the tail would extend at least to the palm and as seen in Figs. 7(b)-7(d) the tail of the finger sleeve can be adjusted, so the length could reasonably fall short of the wrist, if the wearer so chose.)
Regarding Claim 4, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein at least one side of the tail extends away from an axis (Fig. 4(c) #14r) of the sleeve (Fig. 4(c)).  
Regarding Claim 5, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein application of the force is sufficient to draw the sleeve into conformity with a shape of a portion of the finger or thumb directs the force toward the palm of the hand (Fig. 7; ¶0043-0045).  
Regarding Claim 6, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the force is sufficient to cause the sleeve to retain its configuration with respect to the finger or thumb while the wearer of the finger glove directs the force toward the palm of the hand (Fig. 7; ¶0043-0045).  
Regarding Claim 7, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the gripping portion tail is configured to be gripped by a wearer to facilitate separation of the sleeve from the finger or thumb while preventing the substance contacting the outer surface of the sleeve from reaching skin of a wearer (Fig. 7; ¶0043-0045).  
Regarding Claim 8, the modified finger glove of Tsuji discloses the finger glove of claim 6, wherein the tail is shaped to match a contour of the palm or wrist of the wearer (Fig. 7(a) shows the tail #3 has a curve to it similar to the shape of the palm).  
Regarding Claim 11, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein an inner surface of the sleeve comprises a tacky or semi-adhesive material (¶0030) configured to limit slippage or rotation of the sleeve relative the finger or thumb (¶0030).  
Regarding Claim 12, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein an outer surface of the sleeve is textured (Fig. 4(a) #5 is a textured surface; ¶0028).  
Regarding Claim 15, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein an outer surface of the sleeve comprises an absorptive material (¶0052 states that LLDPE may be used for the sleeve. LLDPE is well-known to be energy absorptive).  
Regarding Claim 18, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the finger glove is constructed using a polymer (¶0052 states that LLDPE may be used for the sleeve).
Regarding Claim 19, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the finger glove is constructed using a woven material (¶0053).  
Regarding Claim 20, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the finger glove is constructed using a non-woven material (¶0053).  
Regarding Claim 21, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to conform closely to the fingertip or the thumb tip (Fig. 7).  
Regarding Claim 22, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to cover substantially all of the finger or the thumb (Fig. 7).  
Regarding Claim 23, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the sleeve that is manufactured or configured to cover substantially all of a first side of the finger or the thumb (Fig. 7 shows the sleeve covers most all of a finger) and to partially cover a second side of the finger or the thumb (Fig. 7 shows the sleeve covers most all of a finger).
Regarding Claim 24, the modified finger glove of Tsuji discloses the finger glove of claim 23, wherein the first side and the second side are opposite sides of the finger or the thumb (Fig. 7).  
Regarding Claim 25, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the sleeve comprises: two or more layers of material that are bonded together (¶0052-0054 discloses an adhesive, a base layer, and a friction surface #5 bonded to the sleeve #1).  
Regarding Claim 28, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the barrier formed by the sleeve operates to prevent the substance contacting the outer surface of the sleeve from reaching uncovered portions of the hand (¶0053).
Regarding Claim 29, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein a ratio of tail length to sleeve length is between 1:2 and 1:1 (Fig. 4(c) shows the tail #3 is 140mm and the sleeve #1 is 80mm).
Regarding Claim 30, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the sleeve is closed or substantially closed (Fig. 4, and wherein the tail is connected to the sleeve (Fig. 4) along approximately half the circumference of the sleeve (Fig. 4(b) shows the tail is half the circumference of the sleeve) at the transition line (Tsuji Annotated Fig. 4(c)).
Regarding Claim 31, the modified finger glove of Tsuji discloses the finger glove of claim 1, wherein the tail has a width (Fig. 4(c) bottom width of the tail) that exceeds a width of the sleeve (Fig. 4(c) shows the top terminal tip of the sleeve has a width that is narrower than the width at the bottom of the tail).
Claims 1, 10, 17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 9439461.
Regarding Independent Claim 1, Hall discloses a finger glove (Figs. 1-5) comprising: a sleeve (Figs. 1-5, #22/34) that is manufactured or configured to cover a fingertip on a finger of a hand or a thumb tip of a thumb of the hand (Figs. 1-4; Abstract), the sleeve forming a barrier operable to prevent a substance contacting an outer surface of the sleeve from reaching an inner surface of the sleeve (Abstract discusses the finger guards are designed to protect fingers during knitting); and a tail (Fig. 3, #56) configured to extend from the sleeve across a palm of the hand (Fig.3 shows the tail #56 extending across the back of the hand, thus if the device were worn on the opposite hand, the straps would extend across the palmar surface of the hand) toward a wrist of a wearer (Figs. 3-4) and further configured to receive a force from an uncovered digit of the hand (Abstract), the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand (the Examiner notes that as long as the uncovered fingers are capable of movement, they can apply a force to the finger glove), wherein the tail has a length that is less than a length of the sleeve, and wherein the tail has a length (Figs. 1-2), and wherein an intersection of the tail with the sleeve extends along a transition line (Hall Annotated Fig. 2) for a distance (Figs. 1-2 show the tail width from left to right) that is less than a circumference of the sleeve at the transition line (Fig. 2 shows the tail width is less than half of the circumference of the sleeve). 
Hall does not expressly disclose that the tail length is less than a length of the sleeve. However, the length of the tail being less than the sleeve is a results effective variable with the results being a change in the composition and size of the tail itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tail the claimed length less than the sleeve, in order to give the tail the proper function, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, Applicant’s own Specification states in ¶0040 that the length of the tail may be shorter or longer, as desired. See MPEP 2144.05.
Regarding Claim 10, the modified finger glove of Hall discloses the finger glove of claim 1, further comprising: an additional sleeve (Figs. 3-4, #32) that is manufactured or configured to conform to a tip of second finger or the thumb (Figs. 3-4).  
Regarding Claim 17, the modified finger glove of Hall discloses the finger glove of claim 1, wherein the finger glove is constructed using vinyl, nitrile or latex (Col. 2, l. 31-34).  
Regarding Claim 26, the modified finger glove of Hall discloses the finger glove of claim 1, wherein the sleeve comprises: two or more layers of material (Fig. 3 shows the straps #56 attached to finger guards #22, creating two or more layers in the sleeve) that are stitched or sewn to obtain the sleeve (Col. 2, l. 37-43 states that the straps #56 are sewn to the finger guards #22)  
Regarding Claim 27, the modified finger glove of Hall discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to cover a portion of each of a plurality of fingers of the hand (Figs. 3-4).

    PNG
    media_image1.png
    314
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    979
    620
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed August 16, 2022, with respect to the 35 USC 102 of Claims 1-8, 10-12, 15, and 17-30 have been considered but are not persuasive.
Regarding the 35 USC 102 of claim 1 over Tsuji, Applicant argues:
“Tsuji does not disclose "a tail configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand." The recited configuration of the tail is not a functional limitation where application of a force is recited. In order to receive a sufficient force from an uncovered digit of the hand, a tail configured to receive the force from the uncovered digit of the hand needs to be manufactured with, inter alia, the physical dimensions, orientation, strength and elasticity that enable the tail to receive the force in a manner that retains the finger glove in place while the finger glove is worn on the hand. … The Tsuji finger toothbrush is retained in place using a slit provided in the extension of the Tsuji finger toothbrush. Figure 4 in Tsuji shows a finger toothbrush with the slit (2). The Tsuji is configured such that the body of the Tsuji finger toothbrush can be passed through the slit when the slit is opened under force. … Therefore, Applicant respectfully submits that Tsuii does not disclose "a tail configured to extend from the sleeve across a palm of the hand toward a wrist of a wearer and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand" as recited in claim 1.” (Remarks Page 7, l. 25 – Page 9, l. 14)
The Examiner respectfully disagrees. In as much as the Applicant has claimed, the recitation of, “a tail configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand” is functional as it recites that the tail is configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand. While there is a structural component in that fact that the tail is involved, the rest of the limitation is functional. The device of Tsuji would be capable of performing the function as claimed. Further, in as much as the Applicant has claimed, the recitation of, “a tail configured to extend from the sleeve across a palm of the hand toward a wrist of a wearer and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand” is functional as it recites that the tail is configured to extend from the sleeve across a palm of the hand toward a wrist of a wearer and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand. Even though the device of Tsuji has a slit that can be placed over the finger, the tail of the device of Tsuji could also be placed across the palm and an ungloved fingertip (such as the middle fingertip) could be slid into the slit and pressed against the palm. This would hold the tail against the palm and keep the sleeve from sliding up the hand when using the device of Tsuji. The device of Tsuji is structurally capable of performing the function as claimed. See current 35 USC 103 of claim 1 above.
Regarding the 35 USC 103 of claim 1 over Tsuji, Applicant argues:
“Tsuii teaches away from a tail configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand. Tsuii expressly teaches a method of mounting, fastening and retaining the finger toothbrush that precludes the use of a force from an uncovered digit of the hand to retain the finger glove in place while the finger glove is worn on the hand. The preclusion in Tsuji of the use of a force from an uncovered digit of the hand to retain the finger toothbrush in place while the finger glove is worn on the hand is clearly illustrated in Figure 7 of Tsuji.” (Remarks Page 9, l. 17 – Page 10, l. 5)
The Examiner respectfully disagrees. In as much as the Applicant has claimed, the limitation above is functional in nature. Even though the device of Tsuji has a slit that can be placed over the finger, the tail of the device of Tsuji could also be placed across the palm and an ungloved fingertip (such as the middle fingertip) could be slid into the slit and pressed against the palm. This would hold the tail against the palm and keep the sleeve from sliding up the hand when using the device of Tsuji. The device of Tsuji is structurally capable of performing the function as claimed. See current 35 USC 103 of claim 1 above.
“Notwithstanding the deficiencies of Tsuji, Applicant has amended independent claim 1 without prejudice to recite that "the tail has a length that is less than a length of the sleeve" and that "an intersection of the tail with the sleeve extends along a transition line for a distance that is less than a circumference of the sleeve at the transition line." Tsuji does not disclose these features.”
The Examiner partially agrees. Tsuji discloses the tail has a length (Fig. 4(c) shows the tail length is 140mm; ¶0030-0031 discuss various lengths of the tail and sleeve), and wherein an intersection of the tail with the sleeve (Fig. 4(b) shows the side view of the line where #a and #b meet) extends along a transition line (Tsuji Annotated Fig. 4(c)) for a distance (Figs. 4(b-c)) that is less than a circumference of the sleeve at the transition line (Fig. 4(c) shows the width is 38mm, which is less than the full circumference of the sleeve, which is >76mm). Tsuji does not expressly disclose that the tail length is less than a length of the sleeve. However, the length of the tail being less than the sleeve is a results effective variable with the results being a change in the composition and size of the tail itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tail the claimed length less than the sleeve, in order to give the tail the proper function, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, Applicant’s own Specification states in ¶0040 that the length of the tail may be shorter or longer, as desired. See MPEP 2144.05. See 35 USC 103 of claim 1 above.
Regarding the 35 USC 102 of claim 1 over Hall, Applicant argues:
“The Office Action has not provided any citation to Hall that expressly discloses "a tail configured to extend from the sleeve across a palm of the hand toward a wrist of a wearer and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand." … Hall does not provide any description of a tail that receives a force from an uncovered digit of the hand.”
The Examiner respectfully disagrees. In as much as the Applicant has claimed, the recitation of, “a tail configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand” is functional as it recites that the tail is configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand. While there is a structural component in that fact that the tail is involved, the rest of the limitation is functional. It appears the device of Hall would also be capable of performing the function as claimed.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1 however, as discussed in the rejection below and in the arguments above, claim 1 is/are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732